DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 7/22/2020 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities: there is lack of antecedent basis for “the two raises areas".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kish et al. [US 5,957,567].

Regarding claim 3, Kish et al. discloses a height of an outer surface of the grip is flush with a height of an outer surface of the two raised portions at edges of the grip contacting the two raised portions (figure 2).
Regarding claim 4, Kish et al. discloses the grip comprises tapering portions adjacent to areas of the grip at the edges that are flush with the two raised portions, such that a portion of a surface of the grip between the tapering portions is lower than the raised portions (figure 2).
Regarding claim 5, Kish et al. discloses the grip comprises molded raised ridges extending circumferentially at least partially around the grip (figure 2).
Regarding claim 6, Kish et al. discloses the grip comprises a raised logo oriented along a longitudinal length of the grip (figure 1).
Regarding claim 7, Kish et al. discloses the surface of the grip recess comprises an indented or raised feature in the surface of the grip recess to prevent rotation of  features which engage with the indented or raised feature (figures 1-2).
Regarding claim 9, Kish et al. discloses the two raised areas (portions) are shaped as raised flat rings extending circumferentially around the flashlight shaft (figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. in view of Henry et al. [US 2009/0279290 A1].
Regarding claims 2 and 9, Kish et al. discloses the grip is formed of rigid plastic (see figure 2), but does not clearly disclose the thermoplastic rubber and the metal.
	Henry et al. teaches a flashlight having a grip being formed of thermoplastic rubber and/or a metal (figures 1-2, paragraphs 0025 and 0041).
 metal as taught by Henry et al. because it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. in view of Pazdur [US 2017/0299166 A1].
	Regarding claim 8, Kish et al. discloses the indented or raised feature (figures 1-2), but does not clearly show the crosshatching.
	Pazdur teaches a flashlight having a crosshatching grip [26] (figures 1-2).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the indented or raised feature of Kish et al. with the crosshatching as taught by Pazdur for purpose of providing an advantageous way of holding the flashlight without slippery.

Response to Arguments
Applicant’s arguments filed 02/02/2021 with respect to the rejection(s) of claim(s) 1-10 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Kish et al. U.S. Patent No. 5,957,567.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2001/0030864 and U.S. Patent No. 5,678,921 disclose a flashlight having a grip handle.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875